In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

Nos. 05-3291, 06-1766 & 06-2151
GEORGE D. MITCHELL,
                                               Plaintiff-Appellant,
                                 v.

UNION PACIFIC RAILROAD COMPANY,
RAILROAD ADJUSTMENT BOARD, and
TRANSPORTATION COMMUNICATIONS
INTERNATIONAL UNION (TCU),
                                            Defendants-Appellees.
                         ____________
            Appeals from the United States District Court
       for the Northern District of Illinois, Eastern Division.
      Nos. 04 C 1870, 05 C 2193 & 05 C 3834—Elaine E. Bucklo,
          James B. Moran and Ronald A. Guzman, Judges.
                         ____________
   SUBMITTED APRIL 13, 2007—DECIDED SEPTEMBER 5, 2007
                         ____________
 Before BAUER, POSNER and RIPPLE, Circuit Judges.
  PER CURIAM. Appellees Union Pacific Railroad Co.
(“Union Pacific”) and the Transportation Communications
Union (“TCU”) asked us to sanction George Mitchell or
to dismiss this appeal for Mr. Mitchell’s failure to com-
ply with the rules and orders of this court. After con-
sidering Mr. Mitchell’s response to the appellees’ request,
we agree that dismissal is warranted.
 These appeals arise out of a number of disputes Mr.
Mitchell has with his employer, Union Pacific. Unsatisfied
2                           Nos. 05-3291, 06-1766 & 06-2151

with the results of his arbitration hearing on those dis-
putes, Mr. Mitchell filed suit against Union Pacific, TCU,
his union representative, and the National Railroad
Adjustment Board (“NRAB”), the arbitration panel that
handled the matters. The district courts granted motions
by the defendants for dismissal and summary judgment
on all of Mr. Mitchell’s claims, reasoning that a number of
them were time-barred, precluded by the limited jurisdic-
tion afforded federal courts by the Railway Labor Act, 45
U.S.C. § 153(q), or otherwise meritless, and that the Na-
tional Railroad Adjustment Board was not a suitable party.
See Pokuta v. Trans. World Airlines, 191 F.3d 834, 839 (7th
Cir. 1999); Mitchell v. Union Pac. R.R. Co., 408 F.3d 318, 320
(7th Cir. 2005). On appeal, we consolidated the cases for
review and summarily affirmed the portion of the dis-
trict court’s decision dismissing the NRAB from the case.
  Dismissal is warranted only in those situations where
a litigant disregards the court’s orders or engages in
unreasonable delay. Kruger v. Apfel, 214 F.3d 784, 787 (7th
Cir. 2000). In this instance, Mr. Mitchell has not complied
with our orders regarding the size of his brief. He first
requested permission to file an oversized brief after we
consolidated his cases on appeal. We denied that request
and a second one, which Mr. Mitchell filed one month
later. After each denial we granted Mr. Mitchell additional
time to file his brief. Notably, the second time we
denied his request we warned Mr. Mitchell that his fail-
ure to file a rule-compliant brief by the next due date
could result in the dismissal of his appeal.
  But instead of filing a rule-compliant brief on the due
date Mr. Mitchell moved again to file an oversized brief.
Two days later, Mr. Mitchell attempted to withdraw that
motion because, he asserted, he realized the brief was
not actually oversized. In response to these motions,
Nos. 05-3291, 06-1766 & 06-2151                             3

appellees Union Pacific and TCU suggest that dismissal
of the appeal is appropriate in light of Mr. Mitchell’s
refusal to comply with our orders. See Bolt v. Loy, 227 F.3d
854, 856 (7th Cir. 2000). We asked Mr. Mitchell to show
cause as to why his appeal should not be dismissed.
  Mr. Mitchell responds that he reasonably misunderstood
the requirements of the type-volume limitation. See Fed. R.
App. P. 32(a)(7)(B)(iii). In particular, he contends that
because the rules do not specify whether case names
outside of the table of authorities count toward the
word limit nor do the rules set a page limit for a consoli-
dated brief, he mistakenly chose a more expansive inter-
pretation of the rules. But the reasonableness of this
interpretation is suspect, particularly in light of Mr.
Mitchell’s familiarity with this court’s procedures. Mitchell,
408 F.3d at 318. And tellingly, in his response to the
show cause order he asks permission, now for the
fourth time, to file an oversized brief. This court has
fulfilled its obligation to warn Mr. Mitchell that his failure
to file a rule-compliant brief could result in the dismissal
of his appeal. And we note that a litigant’s pro se status
does not afford license to disobey orders from this court.
See Downs v. Westphal, 78 F.3d 1252, 1257 (7th Cir. 1996). In
light of our warning and Mr. Mitchell’s reluctance to
heed our orders, dismissal is an appropriate remedy.
  Accordingly, this appeal is DISMISSED.
                                          APPEAL DISMISSED
4                     Nos. 05-3291, 06-1766 & 06-2151

A true Copy:
      Teste:

                     _____________________________
                     Clerk of the United States Court of
                       Appeals for the Seventh Circuit




               USCA-02-C-0072—9-5-07